Citation Nr: 1116798	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral Achilles tendonitis.

2.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability from August 1, 2004, to August 24, 2009, and higher than 
20 percent since August 25, 2009.  

3.  Entitlement to an initial compensable rating for right patellofemoral pain syndrome from August 1, 2004, to August 24, 2009, and a rating higher than 10 percent since August 25, 2009.  

4.  Entitlement to an initial compensable rating for left patellofemoral pain syndrome from August 1, 2004, to August 24, 2009, and a rating higher than 10 percent since August 25, 2009.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral Achilles tendonitis, bilateral recurrent patellofemoral syndrome, and a right shoulder disability, rated 0 percent, effective August 1, 2004.  A May 2006 rating decision increased the rating for the Veteran's right shoulder disability to 10 percent, effective August 1, 2004.  In March 2009, the Veteran testified before the Board at a hearing that was held at the RO.  In July 2009, the Board remanded the claims for additional development.  A January 2011 rating decision increased the ratings for the right shoulder disability to 20 percent, and granted separate compensable disability ratings of 10 percent for right and left recurrent patellofemoral syndrome, effective August 25, 2009.

The claims of entitlement to increased ratings for right and left patellofemoral pain syndrome are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran's right and left Achilles tendonitis are manifested by moderate limitation of motion.

2.  From August 1, 2004 to August 25, 2009, the right shoulder disability (major extremity) was manifested by pain with range of motion above shoulder level; and neither dislocation or nonunion of the clavicle or scapula of the right shoulder.

3.  Since August 25, 2009, a right shoulder disability has been manifested by pain with flexion to 95 degrees, abduction to 63 degrees abduction, internal rotation was to 80 degrees, and external rotation was to 60 degrees, which does not more nearly approximate limitation of arm motion halfway between side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for right Achilles tendonitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5271 (2010).

2.  The criteria for an initial disability rating of 10 percent for left Achilles tendonitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5271 (2010).

3.  The criteria for an initial rating higher than 10 percent from August 1, 2004 to August 25, 2009, for a right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2010).

4.  The criteria for a rating higher than 20 percent since August 25, 2009, for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2004; rating decisions in December 2004, May 2006, January 2011; a statement of the case in January 2006; and supplemental statements of the case in May 2006 and October 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded VA examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2010).

Bilateral Achilles Tendonitis

The Veteran claims that he is entitled to an initial compensable ratings for right and left Achilles tendonitis.  The Veteran's right and left Achilles tendonitis has been rated as 0 percent under Diagnostic Code 5024 for tenosynovitis.  Under Diagnostic Code 5024 for tenosynovitis, the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  Codes 5270 through 5272 consider limitation of motion of the ankle.  The Board has considered applying other rating criteria.  However, the evidence below reflects Diagnostic Code 5270 for ankylosis of the ankle and Diagnostic Code 5272 for ankylosis of the subastragalar or tarsal joints are not applicable as no ankylosis is present.

Under Diagnostic Code 5271, the criterion for the next higher disability rating of 10 percent is moderate limitation of motion and the criterion for a 20 percent rating is marked limited motion of the ankle.

The words slight, moderate, and severe are used in various diagnostic codes and are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, evidence is evaluated to find a decision that is equitable and just.  38 C.F.R. § 4.6 (2010).

With the foot at a 90 degree angle to the ankle as the neutral or starting position, a normal (full) range of ankle motion is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

On VA examination in September 2004, the Veteran complained of chronic bilateral retrocalcaneal pain, aggravated by running, and prolonged standing or walking.  He rated the pain as 8/10.  He treated the condition with shoe inserts.  The Veteran denied stiffness, flare-ups in pain, or swelling.  There was no weakness, heat, redness, fatigability, or lack of endurance.  On examination, bilateral ankle dorsiflexion was 0 to 15 degrees, and plantar flexion was 0 to 45 degrees.  There was no additional limitation of motion with pain, fatigue, weakness, or lack of endurance.  There was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  There were no varus or valgus deformities or forefoot/midfoot malalignment.  The Veteran's gait and balance were normal.  X-rays revealed calcaneal spur in the right ankle, and large posterior patellar spur in the left ankle.  The examiner diagnosed recurrent bilateral Achilles tendonitis, bilateral retrocalcaneal bone spurs with recurrent bilateral retrocalcaneal bursitis, and mild bilateral pes planus.   

On VA examination in September 2006, the Veteran complained of progressive bilateral foot pain located in the heels of the feet.  He used shoe inserts and Motrin to treat the pain.  The Veteran denied swelling, heat, or redness.  He endorsed pain on standing, weakness, fatigability, and stiffness in the heels.  He reported flare-ups in pain lasting one day, on a weekly basis.  Precipitating factors were walking, standing or squatting.  He was able to stand for three to eight hours and walk more than one quarter mile, but less than a mile.  There was no objective evidence of painful motion, swelling, instability, abnormal weight bearing, nor malunion or nonunion of the tarsal and metatarsal bones.  The examiner diagnosed bilateral retrocalcaneal tendonitis and bursitis.  Bilateral ankle dorsiflexion was 0 to 10 degrees, right plantar flexion was to 30 degrees, and left plantar flexion was to 20 degrees, with no additional limitation of motion on repetitive use.  

At the VA examination in August 2009, the Veteran complained of pain in both ankles, particularly on the Achilles tendons and heels.  The Veteran rated the pain as 9/10, with weekly flare-ups in pain.  He used heel cups and shoes inserts.  The Veteran had no flat feet, claw foot, or hammertoes.  There was no ankle swelling.  The Veteran walked with a limp.  On examination , there was tenderness in the heel and plantar areas of the feet.  There was no ankle instability, tendon abnormality or angulations.  Ankle dorsiflexion was zero to 10 degrees, and plantar flexion was 0 to 30 degrees, inversion was 10/30, and eversion was 10/20, bilaterally.  There was objective evidence of pain on motion.  Range of motion was not additionally limited by repetitive motion.  There was no joint ankylosis.  X-rays of the left ankle revealed large heel spur, otherwise the ankle was normal.  X-rays of the right ankle showed heel spur, otherwise the ankle was normal.  The diagnosis was bilateral foot Achilles tendonitis.  

Upon thorough review of the evidence of record, the Board finds that the appellant is entitled to a rating of 10 percent for both the right and left Achilles tendonitis based on a finding of moderate limitation of motion of the ankle joints.

The evidence shows that throughout the period on appeal the Veteran has shown approximately half of ankle dorsiflexion between 10 and 15 degrees, bilaterally.  As for plantar flexion, in September 2004 it was normal, however on examination in 2006 right plantar flexion was to 30 degrees, and left plantar flexion was to 20 degrees, and in 2009 bilateral plantar flexion was zero to 30 degrees.  The Board finds that those findings more nearly approximates the criteria of moderate limitation of motion.  Moreover, the law mandates resolving reasonable doubt regarding the degree of disability in favor of the appellant and where there is a question as to which of two ratings applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. §§  4.3. 4.7 (2010).  Therefore, the Board finds that the appellant is entitled to a rating of 10 percent for both right and left Achilles tendonitis under Diagnostic Code 5271.

The Board further finds that at no time does the appellant meet or nearly approximate the criteria of marked limitation of motion for either ankle.  VA examination reports in September 2004, September 2006, and August 2009, showed at most half decrease of dorsiflexion, and some loss of plantar flexion.  However, the VA examiners noted no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  There was no objective evidence of painful motion, edema, weakness, tenderness, swelling, instability, abnormal weight bearing, malunion or nonunion of the tarsal and metatarsal bones.  

There is no medical evidence of record that demonstrates symptomatology associated with ankylosis of the ankle (Diagnostic Codes 5270, 5272), malunion of the of calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274); therefore rating the Veteran's right ankle disability under those codes is not appropriate.

The Board has considered assigning a higher disability rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is no indication in the aforementioned VA examination reports, or in any other medical evidence of record, that the appellant's bilateral ankle disabilities resulted in additional range of motion loss during the period of time on appeal, due to symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.

In view of the foregoing, the Board finds that the appellant meets the criteria for a 10 percent disability rating for the right and left Achilles tendonitis for the entire appeal period.  At no time, however, has the evidence established that his current bilateral Achilles tendonitis disabilities meets or nearly approximate the criteria for a rating in excess of 10 percent.  In sum, the Board further finds that separate 10 percent ratings, but not greater, are warranted for right and left Achilles tendonitis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Disability

The Veteran claims that he is entitled to higher ratings for the service-connected right shoulder disability.  From August 1, 2004 to August 24, 2009, it was rated as 10 percent disabling, and in January 2011, the RO increased the Veteran's disability rating to 20 percent effective August 25, 2009.

The treatment records show that the right upper extremity is the Veteran's major upper extremity and it will be rated as a major arm.  38 C.F.R. § 4.69 (2010).

The Veteran's service-connected right shoulder disability has been rated under Diagnostic Coder 5203, pertaining to impairment of the clavicle or scapula.  Under Code 5203, for impairment of the major, or dominant, clavicle or scapula, a 10 percent rating requires malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  That is the highest rating available under Diagnostic Code 5203.  

Another potentially applicable Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level (90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level (45 degrees).  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a (2010).

Other potentially applicable rating criteria include Diagnostic Code 5202.  Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder; and malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a (2010).

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I (2010).  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.

On VA examination in September 2004, the Veteran complained of residual chronic right posterior shoulder pain, usually at a level of 4 to 5 out of 10.  The pain was aggravated by changes in weather, lifting, carrying, pulling, pushing, throwing, or elevation of the right upper extremity above the level of the right clavicle.  The Veteran denied swelling, crepitus, weakness, heat, redness, or instability.  On examination there was no objective evidence of pain.  Forward flexion of the shoulder was from 0 to 160 degrees, right shoulder abduction was from 0 to 90 degrees, and internal and external rotation was 0 to 90 degrees.  Range of motion was not additionally limited by repetitive motion, and there was no additional limitation of motion by lack of endurance, muscle weakness, or excess fatigue.  There was no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  Mild stiffness of the right shoulder was noted.  X-rays revealed no abnormalities.  There was no fracture destruction or sublaxation.  The joint spaces were maintained.  There was no opaque foreign body.  The diagnosis was status-post right shoulder injury with rotator cuff strain.  The examiner opined that the Veteran's right shoulder disability did not interfere with the performance of activities of daily living or occupation. 

Private treatment records in August 2005 show right shoulder flexion to 139, 140, and 147 degrees; extension of 50; abduction of 144, 143, and 127 degrees; internal rotation to 30 degrees; and external rotation to 78 degrees.  There was quickened scapulohumeral rhythm and mild scapula winging with humeral elevation.  

On VA examination in September 2006, the Veteran reported right shoulder pain that he described as 8/10, with flare-ups in pain.  There was no joint deformity, giving way, instability, or episodes of locking or sublaxation.  Right shoulder flexion was to 150 degrees, with limitation of motion on repetitive use due to pain at 120 to 140 degrees.  Abduction was to 150 with onset of pain at 120 degrees, with limitation of motion on repetitive use due to pain at 110 to 140 degrees.  External rotation was to 80 degrees, with additional limitation of motion due to pain from 20 to 70 degrees.  Internal rotation was to 80 degrees, with additional limitation of motion due to pain from 20 to 70 degrees.  The Veteran was able to raise his arm above shoulder level.  

For the period of August 1, 2004 to August 24, 2009, the evidence shows complaints of constant right shoulder pain with flare-ups.  The pain was aggravated by changes in weather, lifting, carrying, pulling, pushing, throwing, or elevation of the right upper extremity above the level of the right clavicle.  The Veteran denied swelling, crepitus, weakness, heat, redness, or instability. 

On VA examination in September 2004, examination showed mild stiffness of the right shoulder.  There was no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  X-rays revealed no abnormalities. There was no fracture destruction or sublaxation.  The joint spaces were maintained.  There was no opaque foreign body.  Private treatment records in August 2005 noted quickened scapulohumeral rhythm and mild scapula winging with humeral elevation.  On VA examination in September 2006, there was no joint deformity, giving way, instability, or episodes of locking or sublaxation.

On the basis of VA X-rays and no history of recent dislocation or subluxation, the Board finds that the criteria for a higher rating under Diagnostic Code 5203 have not been met as neither dislocation nor nonunion of the clavicle or scapula of the right shoulder is shown.

As for a higher rating for limitation of motion of the arm to the shoulder level, or 90 degrees, under Diagnostic Code 5201, on VA examination in September 2004, forward flexion of the shoulder was to 160 degrees, right shoulder abduction was from to 90 degrees, and internal and external rotation was to 90 degrees.  Range of motion was not additionally limited by repetitive motion, and there was no additional limitation of motion by lack of endurance, muscle weakness, or excess fatigue.  Private treatment records in August 2005, recorded  right shoulder flexion to no less than 139 degrees, and abduction of no less than 127 degrees.  On VA examination in September 2006, right shoulder flexion was to 150 degrees, with limitation of motion on repetitive use due to pain at 120 to 140 degrees.  Abduction was to 150 with onset of pain at 120 degrees, with limitation of motion on repetitive use due to pain at 110 to 140 degrees.  Thus, for the period of August 1, 2004 to August 25, 2009, the Veteran was able to raise his arm above shoulder level.  As limitation of motion is not functionally limited to shoulder level, the criteria for a 20 percent rating under Diagnostic Code 5201 for the right shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  The evidence does not show that the Veteran has limitation of shoulder motion to 90 degrees or less at shoulder level.

Therefore, the Board finds that from August 1, 2004 to August 24, 2009, the criteria for a rating greater than 10 percent for a right shoulder disability were not met.

The RO increased the Veteran's right shoulder disability rating to 20 percent effective August 25, 2009.  Since 20 percent is the maximum rating available for impairment of the clavicle or scapula under Diagnostic Code 5203, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5203 for the right shoulder. 

A 30 percent rating for the right (major) shoulder under Diagnostic Code 5201 requires limitation of motion to midway between the side and shoulder level.  On VA examination in August 2009, the Veteran complained of right shoulder pain rated as 9/10.  He related flare-ups in pain lasting one to two days on a weekly basis, with loss of 20 degrees of elevation.  He treated the pain with medication.  He also reported weakness and fatigue on repeated use.  The Veteran had limited motion of the shoulder in forward elevation and on abduction, he was unable to reach behind him or reach his left ear.  The Veteran reported giving way of the right shoulder.  On examination there was no joint deformity, episodes of locking or effusion.  Flexion was to 90 degrees, abduction was to 90 degrees, internal rotation was to 80 degrees, and external rotation was to 60 degrees.  There was objective evidence of pain on motion with no additional loss of motion with repetitive movements.  X-ray of the shoulder revealed mild glenohumeral degenerative joint disease.  The examiner diagnosed right shoulder chronic strain and degenerative joint disease.  The range of motion studies do not show a shoulder disability compatible with the criteria for a 30 percent rating.  While the shoulder motion was accompanied by pain, pain did not limit the arm motion to midway between the side and shoulder level, or as to the major arm midway between the side and shoulder level.  In sum, while the rating criteria permit the assignment of a higher rating when functional loss due to enumerated factors is present, here the functional loss due primarily to pain, fatigability, limited motion, weakened motion, and other factors cannot be said to approximate the criteria for a 30 percent rating because the evidence does not show limitation of motion to midway between the side and shoulder level, or 45 degrees.

The Board has also considered whether a higher rating is warranted under either provision of Diagnostic Code 5202.  In the absence of evidence of malunion or nonunion of the humerus, the Board finds that the criteria for an increased rating under Diagnostic Code 5202 have not been met.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating higher than10 percent from August 1, 2004 to August 24, 2009, for a right shoulder disability.  The Board finds that the preponderance of the evidence is also against the assignment of a disability rating higher than 20 percent for a right shoulder disability since August 25, 2009.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Although the Board is precluded from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected bilateral Achilles tendonitis and right shoulder disability reasonably describe the Veteran's disability level and symptomatology, and provided for higher ratings for additional or more severe symptoms, which have not been shown.  While the Veteran is now retired, in previous statements he reported that his bilateral foot condition and right shoulder disability interfered with his ability to work.  Specifically, he reported that with respect to his right shoulder, his duties at work had been changed in order to accommodate the increasing disability associated with his right shoulder.  Therefore, his duties had been adjusted from working in a warehouse in shipment and receiving, to working indoors in an administrative capacity.  However, the evidence does not show that the service-connected bilateral Achilles tendonitis and right shoulder disability cause unusual factors such as marked interference in employment or frequent hospitalizations.  Therefore the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for consideration of an extraschedular rating is not required.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

An initial 10 percent rating, but not higher, for right Achilles tendonitis is granted.

An initial 10 percent rating, but not higher, for left Achilles tendonitis is granted.

An initial rating higher than 10 percent for a right shoulder disability from August 1, 2004 to August 25, 2009, is denied.  

A rating higher than 20 percent for a right shoulder disability effective August 25, 2009, is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

With regard to the Veteran's claims for increased ratings for right and left patellofemoral pain syndrome, the Board remanded the case in July 2009 to obtain a new examination and the Veteran underwent a VA examination in August 2009.  However, that examination is not adequate to rate the Veteran's right or left knee disabilities.  Specifically, clarification is necessary regarding the range of motion findings.  The examiner reported extension limited to -40 degrees, bilaterally.  For VA purposes, full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  In conjunction with review of 38 C.F.R. § 4.71a, Plate II, the range of motion reported in August 2009 does not appear to be plausible.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary.  Without further clarification of the Veteran's range of motion in his right and left knee, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him, to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a) Provide ranges of motion of the right and left knee in degrees and state whether or not X-ray evidence of arthritis is shown.  The examiner is advised that normal range of motion of the knee is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

(b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

(c) State whether any recurrent lateral instability or subluxation is shown, and if so, the severity.

(d) State what impact, if any, the Veteran's right and left patellofemoral pain syndrome has on his employment and daily living.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


